        CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 OBERMILLER NELSON ENGINEERING,
 INC.,                                              Civil No. 21-463 (JRT/TNL)
                              Petitioner,

 v.                                          MEMORANDUM OPINION AND ORDER
                                               COMPELLING ARBITRATION AND
 RIVER TOWERS ASSOCIATION and                     STAYING THE ACTION
 LANGSTON PEARSON ENTERPRISES, INC.
 d/b/a Hayes Automation,

                             Respondents.


      Shamus P. O’Meara and Mark R. Azman, O’MEARA LEER WAGNER & KOHL
      PA, 7401 Metro Boulevard, Suite 600, Minneapolis, MN 55439, for
      petitioner.

      Steven R. Lindemann, STINSON LLP, 50 South Sixth Street, Suite 2600,
      Minneapolis, MN 55402; and Christy Milliken, STINSON LLP, 1775
      Pennsylvania Avenue Northwest, Suite 800, Washington, DC 20006, for
      respondent River Towers Association.

      Peter M. Waldeck, WALDECK LAW FIRM PA, 121 South Eighth Street, Suite
      1400, Minneapolis, MN 55402, for respondent Langston Pearson
      Enterprises, Inc.


      After the parties became embroiled in a construction dispute and mediation

resulted in an impasse, Respondent River Towers Association (the “Association”) filed a

demand for arbitration, asserting six claims against Respondent Langston Pearson
         CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 2 of 7




Enterprises, Inc., doing business as Hayes Automation (“Hayes”), and two against

Petitioner Obermiller Nelson Engineering, Inc. (“ONE”).

       ONE petitions the Court to dismiss the Association’s claims against it or stay the

arbitration proceeding with respect to these claims. The Association asks that the Petition

be dismissed or, in the alternative, for an order compelling ONE to arbitrate the claims.

Because the parties agreed to leave the question of the claims’ arbitrability to the

arbitrator, not the Court, the Court will compel arbitration and stay the action pending

the completion of arbitration.


                                    BACKGROUND

I. FACTUAL BACKGROUND

       The Association hired Hayes to revitalize its HVAC system, Hayes hired ONE as a

subcontractor to design and plan the project, but implementation of the project was

allegedly deeply flawed, so the Association hired another party to perform remedial work

and remove the allegedly defective work performed by Hayes and ONE. (See generally

Pet. ¶ 8, Ex. A (“Demand”) at 4–8, Feb. 19, 2021, Docket No. 1–1.) For purposes of

deciding the Association’s Motion, further details of the underlying construction dispute

are unimportant. What is important, however, are two contracts involving the parties:

one entered into by the Association and Hayes (“Prime Contract”), and another entered

into by Hayes and ONE (“Subcontract”).




                                            -2-
            CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 3 of 7




      A.        Prime Contract

      The Prime Contract defines a “claim” to be a demand or assertion by one of the

parties seeking payment of money or other relief with respect to the terms of the Prime

Contract, and other disputes and matters in question arising out of or relating to the

Prime Contract. (Demand at 47.) If the parties cannot initially resolve a claim, then it is

subject to mediation, except in limited circumstances. (Id. at 48–49; see also id. at 41,

48–49 (waiving the mediation of certain claims made after final payment and claims for

consequential damages, none of which are implicated here).) Any claim unresolved by

mediation is submitted to arbitration in accordance with the American Arbitration

Association’s (“AAA”) Construction Industry Arbitration Rules. (Id. at 22, 49.) A demand

for arbitration must be made in writing and the party filing the demand must assert all

known claims for which arbitration is permitted. (Id. at 49.)

       B.       Subcontract

       The Subcontract states that, insofar as the terms of the Prime Contract are

applicable to the work to be performed by ONE, ONE shall be bound to Hayes not only by

the terms of the Subcontract but also by the terms of the Prime Contract. (Id. at 78.) The

Subcontract further provides that, to the extent that

                any arbitration proceeding . . . between [the Association] and
                Hayes involves any act or omission of [ONE] or any Work
                required to be performed hereunder by [ONE], [ONE] shall, if
                requested by Hayes, join in such arbitration proceeding . . . as
                a party, it being specifically understood and agreed that [ONE]
                expressly consents to the jurisdiction an[d] venue of, and


                                              -3-
         CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 4 of 7




               agrees to be bound by any decision rendered in connection
               with, any such arbitration proceeding[.]

(Id.) Finally, the Subcontract states that the Prime Contract shall be considered a part of

the Subcontract. (Id.)

II.    PROCEDURAL BACKGROUND

       The Association filed a demand for arbitration with the AAA on February 8, 2021,

(Pet. ¶ 8, Feb. 19, 2021, Docket No. 1), alleging six causes of action against Hayes and two

against ONE, 1 (Demand at 8–16.) Hayes responded to the Association’s demand on

February 17, 2021, (Pet. ¶ 9), and asserted a crossclaim against ONE, 2 (id., Ex. B at 7–10,

Feb. 19, 2021, Docket No. 1-2.)

       On February 19, 2021, ONE filed a Petition, asking the Court to dismiss the

Association’s claims against it with prejudice or, in the alternative, to stay the arbitration

proceeding regarding these claims. 3 (Petition ¶ 10.) The Association asks the Court to



1 The causes of action are as follows: (1) breach of contract against Hayes; (2) breach of express
and implied warranties against Hayes; (3) breach of fiduciary duty against Hayes; (4)
indemnification against Hayes; (5) theft of proceeds against Hayes; (6) slander of title against
Hayes; (7) breach of contract against ONE as a third-party beneficiary; and (8) professional
negligence against ONE. (Demand at 8–16.)
2The crossclaim alleges three cause of action: (1) contractual reimbursement and indemnity; (2)
breach of contract; and (3) contribution and indemnity. (Pet. ¶ 9, Ex. B at 7–10, Feb. 19, 2021,
Docket No. 1-2.)
3 ONE also filed what it styled as a motion to dismiss, (Mot. Dismiss, Mar. 5, 2021, Docket No. 7),
which it purportedly brought pursuant to Federal Rule of Civil Procedure 12(b)(6), (Mem. Supp.
at 6, Mar. 5, 2021, Docket No. 9.) The Court construed this motion as a motion for summary
judgment and denied it as premature at an earlier status conference. (Min. Entry, Apr. 23, 2021,
Docket No. 33.)

                                               -4-
         CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 5 of 7




dismiss the Petition, (Mot. Dismiss, Mar. 25, 2021, Docket No. 19), or, in the alternative,

to compel arbitration and stay the action, (Mem. Supp. at 1, Mar. 25, 2021, Docket No.

20.)


                                       DISCUSSION

I.     STANDARD OF REVIEW

       The Federal Arbitration Act (“FAA”) provides that an arbitration clause in “a

contract evidencing a transaction involving commerce . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. Any party aggrieved by another’s alleged refusal to arbitrate can

ask a federal court for an order compelling arbitration, and the court shall direct the

parties to proceed to arbitration on issues that they agreed to submit to arbitration. Id.

§ 4; Pro Tech Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004).

       It is presumed that the court will determine whether the parties agreed to submit

particular issues to arbitration, see Pro Tech, 377 F.3d at 871, but when the parties clearly

and unmistakably intend to commit questions of arbitrability to an arbitrator, then the

arbitrator makes this determination instead, Eckert/Wordell Architects, Inc. v. FJM

Properties of Willmar, LLC, 756 F.3d 1098, 1100 (8th Cir. 2014). If the court finds that the

parties committed questions of arbitrability to the arbitrator, then the FAA generally

requires the court to stay an action pending arbitration instead of dismissing it. Green v.

SuperShuttle Int’l, Inc., 653 F.3d 766, 769 (8th Cir. 2011); see also 9 U.S.C. § 3.


                                              -5-
          CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 6 of 7




II.    ANALYSIS

       The Subcontract obligates ONE to join any arbitration proceeding involving alleged

acts or omissions by ONE or work that it was required to perform under the Subcontract

when requested to do so by Hayes. It is indisputable that Hayes asked ONE to join the

arbitration proceeding initiated by the Association pursuant to the Prime Contract, and

that this proceeding implicates work performed by ONE under the Subcontract and

alleged acts and omissions by ONE.

       As a result, ONE is obligated to join in the proceeding initiated by the Association

and, as such, expressly consents to the jurisdiction of the arbitration proceeding. Because

the proceeding was initiated under the terms of the Prime Contract, which explicitly

incorporates the AAA Rules, threshold questions of arbitrability are to be decided by the

arbitrator. 4 See Eckert/Wordell Architects, 756 F.3d at 1100 (“[T]he incorporation of the

AAA Rules into a contract requiring arbitration [is] a clear and unmistakable indication the

parties intended for the arbitrator to decide threshold questions of arbitrability.”); Green,

653 F.3d at 769 (“[The AAA Rules] provide that an arbitrator has the power to determine

his or her own jurisdiction over a controversy between the parties."). Whether a

nonsignatory to a contract may compel the arbitration of claims asserted against a



4The Court also notes that the Subcontract specifically states that the Prime Contract shall be
part of the Subcontract, which likely incorporates the AAA Rules into the Subcontract as well.
See Marolt v. Alliant Techsystems, Inc., 146 F.3d 617, 621 (8th Cir. 1998) (stating that the terms of
an agreement may be incorporated into another if they are known or easily available to the
contracting parties).

                                                -6-
            CASE 0:21-cv-00463-JRT-TNL Doc. 41 Filed 08/20/21 Page 7 of 7




signatory of the contract is a threshold question of arbitrability. 5              Eckert/Wordell

Architects, 756 F.3d at 1100.

       As such, whether the Association can assert direct claims against ONE is for the

arbitrator to decide, not the Court. The Court will therefore grant the Association’s

Motion, in part, as the Court will compel arbitration and stay the action rather than

dismissing it outright.


                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.       The Association’s Motion to Dismiss [Docket No. 19] is GRANTED in part, as
                follows:

                a.     ONE is ordered to arbitrate the claims asserted against it by the
                       Association in the arbitration proceeding initiated by the Association
                       and currently before the AAA; and

                b.     The action is STAYED pending the completion of the arbitration
                       proceeding and the parties shall promptly notify this Court upon its
                       completion.

       DATED: August 20, 2021                            __                         ___
       at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                                  Chief Judge
                                                          United States District Court




5Thus, the Court will not consider or decide the alternative arguments raised regarding whether
the Subcontract’s referencing of the Prime Contract itself delegates questions of arbitrability to
the arbitrator. See, e.g., Eckert/Wordell Architects, Inc. v. FJM Properties of Willmar, LLC, No. 12-
968, 2013 WL 1942167, at *3 (D. Minn. May 9, 2013), aff’d, 756 F.3d 1098.

                                                -7-
